               Case 1:20-cv-03833-JPC Document 52 Filed 08/13/21 Page 1 of 5

                        U.S. COMMODITY FUTURES TRADING CFTCCFTC
                                          140 Broadway, 19th Floor
                                         New York, New York 10005
                                         Telephone: (646) 746-9700
                                         Facsimile: (646) 746-9940



 Division of
Enforcement                               August 13, 2021

  BY ECF AND EMAIL
  Hon. John P. Cronan
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 1320
  New York, NY 10007
  CronanNYSDChambers@nysd.uscourts.gov

         RE:       Commodity Futures Trading Commission v. Casper Mikkelsen, Civil Action
                   1:20-cv-03833 (JPC)

  Dear Judge Cronan,

           I am an attorney of the United States Commodity Futures Trading (“CFTC”) and I submit
  this letter in response to this Court’s Order dated June 1, 2021, (ECF No. 48) (“Order”)
  addressing the Court’s inquiry whether Defendant Mikkelsen was properly served by mail, in
  this case by DHL International (“DHL”), pursuant to the Federal Rules of Civil Procedure
  (“Rule(s)”) and Danish law (“Letter Brief”). As set forth below, the CFTC submits that service
  by DHL was proper under Rules 4(f)(2)(A) and 4(f)(2)(C)(i) 1 and Danish law. Alternatively, the



  1
    Under Rule 4(f)(1), the means of service used must be authorized under the Hague Convention
  on the Service Abroad of Judicial and Extra Judicial Documents (“Hague Convention”) and
  Courts have concluded that service by mail is authorized under Article 10(a) of the Hague
  Convention. Ackermann v. Levine, 788 F.2d 830, 834 (2d Cir. 1986) (service by registered mail
  satisfies the Hague Convention and constitutional due process); EOI Corp v. Medical Marketing
  Ltd, 172 F.R.D. 133, 137 (D. NJ. 1997) (“led by the Second Circuit Court of Appeals and
  followed by a host of other jurisdictions, is the position that Article 10(a) contemplates and
  authorizes service of process by mail…”); Eli Lilly and Company v. Roussel Corp, 23 F.Supp.2d
  460, 471 (D. NJ. 1998). Accordingly, it is certainly within the purview of this Court to conclude
  Mikkelsen was properly served under Rule 4(f)(1). However, the CFTC also recognizes that
  other courts have adopted a contrary interpretation that service by mail cannot be a predicate for
  Rule 4(f)(1) because the Hague Convention “permits” but does not authorize service by mail
  under Article 10(a). La Dolce Vita Fine Dining Co. v. Zhang Lan, No. 19 Misc. 536 (ALC),
  2020 WL 7321366, at *5 n.6 (S.D.N.Y. Dec. 11, 2020) (citing Water Splash, Inc. v. Menon, 137
  S. Ct 1504, 1513 (2017). Accordingly, in order to eliminate any doubt that Defendant Mikkelsen
  was properly served, this letter provides ample and uncontroverted support for a finding of
  proper service under Rules 4(f)(2)(A) and (C)(i).
          Case 1:20-cv-03833-JPC Document 52 Filed 08/13/21 Page 2 of 5

August 13, 2021
Page 2
CFTC requests the Court grant an order, nunc pro tunc, retroactively approving service of
Mikkelsen by DHL under Rule 4(f)(3).

    1. Rule 4(f)(2)(A)

         Rule 4(f)(2)(A) states that “unless federal law provides otherwise, an individual…may be
served at a place not within any judicial district of the United States… if there is no
internationally agreed means, or if any international agreement allows but does not specify other
means, by a method that is reasonably calculated to give notice… as prescribed by the foreign
country’s law for service in that country in action in its courts of general jurisdiction.” Following
the Supreme Court’s decision in Water Splash, 137 S. Ct. at 1513, this Court has held that
service by mail under Article 10(a) of the Hague Convention is proper under Rule 4(f)(2)(A) if
the receiving state has not objected to service by mail and such service is allowed as prescribed
under otherwise-applicable law. See Appel v. Hayut, No. 20-cv-6265 (JPC), 2020 WL 7211212,
at *2 (S.D.N.Y. Dec. 7, 2020) (foreign service by mail was proper because Israel did not object
to Article 10(a) of the Hague Convention and service by mail was allowed as prescribed by
Israeli law, thereby satisfying Rule 4(f)(2)(A)); In re Coudert Brothers LLP, 16-CV-8237
(KMK), 2017 WL 1944162, at *11-12 (S.D.N.Y. May 10, 2017) (service by mail was allowed as
prescribed by 4(f)(2) where such service was appropriate in Hong Kong, the recipient state).

        As discussed in the Default Judgment Motion, a copy of the Amended Summons and
Complaint were served on Defendant Mikkelsen in Denmark, via DHL. (ECF No. 22,
Declaration of Xavier Romeu-Matta in support of Certificate of Service); (Slowly Default Decl.
¶¶ 9, 10, 11; Ex. 4). Thus, as discussed below, since Denmark has not objected to service by mail
under Article 10(a) of the Hague Convention and Danish law allows such service by mail, Rule
4(f)(2)(A) is satisfied.

       Denmark has not Objected to Service by Mail

        While signatories to the Hague Convention can object to service by mail under Article
10(a), Denmark has not done so. Denmark’s official response to the Hague Convention states
that “[a]s for article 10(a) Denmark has not declared that it objects to this method of
transmission.” See Letter dated October 3, 2003 from the Ministry of Justice of the Kingdom of
Denmark in reply to the 2003 Service Convention Questionnaire from the Hague Conference on
Private International Law concerning the revision of the Practical Handbook on the Operation of
the Hague Convention, (“Denmark Letter”) at 3, available at
https://www.hcch.net/upload/wop/lse_dk.pdf; see also Declaration of Kenneth Kvistgaard-
Aaholm in Support of the Letter Brief (“Aaholm Decl.” ¶ 9) (“to date, the Danish Ministry of
Justice, the Central Authority designated by Denmark under Article 5 of the Hague Convention,
has not revoked its statement that Denmark has not objected to service by postal channels under
Article 10(a) of the Hague Convention.”). Consequently, service by mail, here DHL, 2 on
Mikkelsen satisfies the first prong of Water Splash and its progeny in this district.

2
 In Denmark, DHL is “one of the functional equivalents of service by mail” (“Aaholm Decl.” ¶
14); see Densys Ltd. v. 3Shape Trios A/S, 336 F.R.D. 126, 130-31 (W.D. Tex. 2020) (service of
summons and complaint by federal express in Denmark satisfies the service by mail requirement
                                               2
          Case 1:20-cv-03833-JPC Document 52 Filed 08/13/21 Page 3 of 5

August 13, 2021
Page 3


               Service by DHL Under Danish Law

       As set forth in the Aaholm Decl., service by DHL is allowed as prescribed by Danish law
under section 163(2) of the Administration of Justice Act of Denmark (the “Act”), the statute
governing service of process in Denmark. (Aaholm Decl. ¶¶ 14-18) 3

        Section 163(2) provides that “[i]f the document to be served has been received by the
recipient, the document is regarded as having been served, even if service has not been effected
in compliance with the rules set out in sections 155-157a.” (Aaholm Decl. at ¶ 14). The Aaholm
Decl. notes that “[s]ection 163(2) has “`transformed the [older formal Danish service provisions
in sections 155-157a] to a general rule requiring proof of personal receipt regardless of form’ …
thereby providing a flexible and pragmatic rule of service.” (Aaholm Decl. at ¶ 15). In practice
before Danish courts, “[i]t seems unreasonable that a case must be deferred in order to serve the
document once again, in instances where the document in question undoubtedly has been
received by the relevant person.” (Aaholm Decl. at ⁋¶ 15). Hence, “receipt and not the form or
method of delivery is the key to effective service of process under Danish law.” (Aaholm Decl.
at ⁋¶ 15. 4

          “In determining whether service is effective under section 163(2), Danish courts consider
a wide range of evidence of receipt.” (Aaholm Decl. ¶ 16). For example, in finding that service
of summons for trial had been received by appellant as required under section 163(2), the Danish
High Court considered as relevant, evidence that: (a) ordinary letters, no signature required were
sent to the appellant’s private address; (b) telephone calls to appellant, answered by his spouse/
partner, and (3) a fax letter sent to a fax number previously used by appellant. (Aaholm Decl. ¶
Id.). It is not surprising therefore that in Denmark service of process can be effected by any
means that evidence receipt, including DHL. (Aaholm Decl. ¶ 14-15).

      Here, the undisputed facts overwhelmingly demonstrate that Mikkelsen received the
amended summons and complaint. The facts set forth in the CFTC Default Judgment Motion

of Rule 4(f)(2)(C)(ii)); see also Conclusions and Recommendations of the Special Commission
on the Practical Operation of the Hague Apostille, Evidence and Service Conventions (Oct. 28 to
Nov. 4, 2003) (“Special Commission”), ¶¶ 1, 55-56 (“for purposes of Article 10(a) the use of a
private courier [is] the equivalent of [a] postal channel.”)).
3
  The Court also asked the CFTC to provide additional briefing whether service by DHL satisfied
the service requirements of Article 155(1)(4) of the Act. As explained in the Aaholm Dec.,
Section 155 (1)(4) requires the use of a specific Danish postal form and that the envelope
containing the service documents bear a stamp provided by the Danish postal service. (Aaholm
Decl. ¶¶ 11). These requirements therefore are not satisfied by DHL delivery.
4
  In its Order, the Court notes that Article 163(2) “appears inapplicable on a default judgment
motion” because in Densys “`[b]oth parties appear[ed] to agree that [d]efendants received
[p]laintiff’s service.’” Order, p. 3. Although the facts presented here are, as noted by this Court,
different from those in Densys, 336 F.R.D. at 131, there is no requirement under Danish law for a
party to appear in an action in order to acknowledge receipt under 163(2) (Aaholm Decl. ¶ 18).
                                                 3
          Case 1:20-cv-03833-JPC Document 52 Filed 08/13/21 Page 4 of 5

August 13, 2021
Page 4
establish that Danish regulators provided to the CFTC Defendant’s bank records showing
Defendant’s change of name and home address (“Home Address”) (ECF Nos. 22, 22-1, 22-2, 36-
1 ¶¶ 9-12, and 36-2, ¶¶ 7-9); on July 1, 2020, a DHL courier went to Defendant’s Home Address
and personally handed the letter-envelope containing the copy of the Amended Summons and
Complaint to a person who identified himself as Casper Muller (ECF Nos. 22, 22-1, 22-2, and
22-3); and due to DHL Covid restrictions in place on July 1, 2020, the DHL courier
contemporaneously and personally entered Casper Muller’s signature onto DHL records attesting
to delivery of the amended summons and complaint (ECF No. 22-1; 22-3); (see Declaration of
Xavier Romeu-Matta (“Matta Decl.” ¶ 4). And, as recently as of this month, Danish Government
records and Danish Regulators have confirmed that Defendant’s name and Home Address are
still the same. (Aaholm Decl. ¶ 19); (Matta Decl. ¶¶ 5-6).

       Accordingly, there is sufficient evidence that Mikkelsen did in fact receive the amended
summons and complaint and that Article 163(2) has therefore been satisfied. (Aaholm Decl. ¶
17) (“As an experienced litigator and lecturer in Danish law, this would be considered sufficient
evidence of effective personal service under section 163(2) in Danish litigation.”).

    2. 4(f)(2)(C)(i)

        Rule 4(f)(2)(C)(i) permits service by “delivering a copy of the summons and of the
complaint to the individual personally,” “unless prohibited by the foreign country’s law” and “if
international agreement allows but does not specify other means.” Convergen Energy LLC v.
Brooks, 20-cv-3746 (LJL), 2020 WL 4038353, at *10 (S.D.N.Y. Jul. 17, 2020). The facts and
circumstances presented here, namely, that DHL personally served the amended summons and
complaint on Mikkelsen at his confirmed Home Address, under Danish law, is sufficient
evidence of effective personal service under section 163(2), and therefore satisfied Rule
4(f)(2)(C)(i) (Aaholm Decl. ¶ 17).

    3. Rule 4(f)(3)

        In the alternative, if the Court considers service on Defendant deficient, the CFTC
respectfully submits that the remedy is to order an alternative method of service under Rule
4(f)(3). Rule 4(f)(3) authorizes federal district courts to order any form of service not otherwise
prohibited by international agreement 5 that comports with constitutional notions of due process.
Convergen 2020 WL 4038353, at *4; La Dolce Vita Fine Dining Co. 2020 WL 7321366, at *5
n.6. While there is no requirement that a party exhaust efforts to effect service pursuant to Rules
4(f)(1) or 4(f)(2) before seeking alternative service under Rule 4(f)(3), some courts will permit
alternative service only where the moving party shows that it “has reasonably attempted to
effectuate service on the defendant,” and that “the circumstances are such that the court’s
intervention is necessary.” Convergen 2020 WL 4038353 at *4. In addition, Courts have granted
orders nunc pro tunc retroactively approving service under Rule 4(f)(3). Export-Import Bank of
U.S. v. Asia Pulp & Paper Co., Ltd., No. 03-cv-8554 (LTS)(JCF), 2005 WL 1123755, at *5

5
  Denmark is not a party to any international agreement prohibiting service via DHL (Aaholm
Decl. ¶ 13) and the CFTC is not aware of any international agreement to which the United States
is a party prohibiting service by DHL.
                                                 4
         Case 1:20-cv-03833-JPC Document 52 Filed 08/13/21 Page 5 of 5

August 13, 2021
Page 5
(S.D.N.Y. May 11, 2005) (granting plaintiff’s motion to declare previous service by DHL valid
nunc pro tunc where service had been received by defendant); Marks v. Alfa Group, 615
F.Supp.2d 375, 380 (E.D.Pa.2009) (service ordered nunc pro tunc by FedEx under Rule 4(f)(3)
after defendant received service as shown by a signed receipt); Kaplan v. Hezbollah, 715
F.Supp.2d 165 (Dist. Col. June 7, 2010) (requiring evidence of receipt of actual notice before
authorizing service nunc pro tunc under Rule 4(f)(3)).

        Here, an order, nunc pro tunc, retroactively approving service of Mikkelsen by DHL
under Rule 4(f)(3) is justified because: (1) constitutional notions of due process have been
satisfied since the evidence demonstrates that Mikkelsen was personally served; and (2) on May
18, 2020, the CFTC was informed by a representative from the Danish Ministry of Justice that
due to Covid related restrictions it would take the Central Authority in Denmark up to eight
months to serve the summons and complaint under Article 5 of the Hague Convention. (Matta
Decl. ¶ 3). Accordingly, a delay of this length to serve an individual who has already received
the complaint but refused to appear would cause further unnecessary delay warranting Court
intervention under Rule 4(f)(3). See Stream SICAV v. Wang, 989 F.Supp.2d 264, 280 (S.D.N.Y.
2013) (ordering alternative service where requiring service under the Hague Convention could
delay the resolution of the case “for many months”).

        If, however, the Court deems service to be deficient and does not retroactively approve
service nunc pro tunc, the CFTC seeks authorization under Rule 4(f)(3) to serve Mikkelsen by
international courier service at his confirmed Home Address, by email to Mikkelsen’s confirmed
and current email address, by publication where Mikkelsen resides, (Matta Decl. ¶¶ 5-7); see,
e.g., CKR Law LLP v. Anderson Investments International, LLC, __F.Supp.3d __, No. 20 Civ
7937 (JSR), 2021 WL 935843, at *4 (S.D.N.Y. Mar. 12, 2021) (authorizing service by email to
one foreign defendant); U.S. v. Besneli, No. 14 Civ. 7339 (JFK), 2015 WL 47455533, at *2
(S.D.N.Y August 12, 2015) (ordering service by publication “as a sensible set of suspenders” in
addition to service by mail where defendant has some knowledge of the suit against him,” and
service cannot be accomplished by “more traditional means.”), and/or via Article 5 of the Hague
Convention. Accordingly, each of these methods complies with constitutional notions of due
process, ensuring that Defendant will be apprised of this lawsuit.

                                                   Respectfully Submitted,

                                                   /s/Xavier Romeu-Matta
                                                   Xavier Romeu Matta
                                                   Trial Attorney
                                                   Division of Enforcement
                                                   (202) 352-0099
                                                   Xromeu-matta@cftc.gov


Cc:    Casper Mikkelsen/Casper Muller




                                               5
